Exhibit 10.42

CARDIUM THERAPEUTICS, INC.

Warrant for the Purchase of Shares of Common Stock

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”), OR UNDER THE PROVISIONS OF ANY APPLICABLE STATE SECURITIES LAWS. THIS
SECURITY MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A
TRANSACTION WHICH IS EXEMPT UNDER PROVISIONS OF THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN THE
CASE OF AN EXEMPTION, ONLY IF THE ISSUER HAS RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION
OF THIS SECURITY UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS.

FOR VALUE RECEIVED, CARDIUM THERAPEUTICS, INC., a Delaware corporation (the
“Company”), hereby certifies that LIFE SCIENCES CAPITAL LLC (the “Holder”) is
entitled, subject to the provisions of this Warrant, to purchase from the
Company in the aggregate, at the times specified herein, a number of the fully
paid and non-assessable shares of the Company’s Common Stock equal to the
Warrant Shares (as hereinafter defined), at a purchase price per share equal to
the Exercise Price (as hereinafter defined). The number of Warrant Shares and
the Exercise Price are each subject to adjustment from time to time as
hereinafter set forth.

(a) DEFINITIONS. The following terms, as used herein, have the following
meanings:

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the City of New York are required or authorized by law to
close.

“Common Stock” means the Common Stock, par value $0.0001 per share, of the
Company.

“Exercise Price” means $3.75 per Warrant Share, subject to adjustment from time
to time as provided herein.



--------------------------------------------------------------------------------

“Expiration Date” means the first to occur of (i) November 12, 2012, or (ii) the
closing date of any reorganization, consolidation or merger of the Company,
transfer of all or substantially all of the assets of the Company or any
simultaneous sale of more than a majority of the then outstanding securities of
the Company (or, if later, the date on which notice of such transaction is given
to the Holder in accordance with paragraph (k) hereof).

“Fair Market Value” means, with respect to one share of Common Stock on any
date, the average of the closing sales price per share of Common Stock on the
principal market on which the Common Stock is traded for the 10 consecutive
trading days immediately preceding (but not including) such date, or, if the
Common Stock is not publicly traded, the Fair Market Value of such share shall
be determined by the Board of Directors of the Company, acting in good faith.

“Person” means an individual, partnership, corporation, trust, joint stock
company, association, joint venture, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Warrant Shares” means 93,333 shares of Common Stock, subject to adjustment from
time to time as provided herein.

(b) EXERCISE OF WARRANT.

(1) The Holder is entitled to exercise this Warrant in whole or in part at any
time, or from time to time after 10 days’ prior written notice to the Company on
or prior to the Expiration Date or, if the Expiration Date is not a Business
Day, then on the next succeeding day that shall be a Business Day, by
presentation and surrender hereof to the Company with the Exercise Subscription
Form annexed hereto duly executed and accompanied by payment of the Exercise
Price for the number of Warrant Shares specified in such form (the “Specified
Warrant Shares”), all subject to the terms and conditions hereof.
Notwithstanding anything herein to the contrary, in lieu of payment in cash of
the applicable Exercise Price, the Holder may elect to exercise this Warrant by
canceling a portion of this Warrant in payment of the applicable Exercise Price
and to receive upon exercise of this Warrant the number of Specified Warrant
Shares reduced by a number of shares of Common Stock having an aggregate Fair
Market Value on the Exercise Date equal to the aggregate Exercise Price for the
Specified Warrant Shares.

(2) The Exercise Price shall be paid in lawful money of the United States in
cash or by certified or official bank check or bank cashier’s check payable to
the order of the Company, or by any combination of such cash or check. Upon
receipt by the Company of this Warrant Certificate and the Exercise Subscription
Form, together with the applicable Exercise Price, at the Company’s office
designated for such purpose (which office initially shall be that set forth in
paragraph (1) herein), in proper form for exercise (the date of such event being
the “Exercise Date”), the Holder shall be deemed to be the holder of record of
the Warrant Shares deliverable upon such exercise, notwithstanding that the
stock transfer books of the Company shall then be closed or that certificates
representing such Warrant Shares shall not then be actually



--------------------------------------------------------------------------------

delivered to the Holder. The Company shall pay any and all documentary, stamp or
similar issue or transfer taxes of the United States or any state thereof
payable in respect of the issue or delivery of the Warrant Shares. The Company
shall not be required, however, to pay any tax or other charge imposed in
connection with any transfer involved in the issue of any certificate for
Warrant Shares, and in such case the Company shall not be required to issue or
deliver any stock certificate until such tax or other charge has been paid or it
has been established to the Company’s satisfaction that no tax or other charge
is due.

If the Holder exercises this Warrant in part, this Warrant Certificate shall be
surrendered by the Holder to the Company and a new Warrant Certificate of the
same tenor and for the number of Warrant Shares that have not been exercised or
cancelled in payment of the Exercise Price shall be executed by the Company. The
Company shall register the new Warrant Certificate in the name of the Holder and
deliver the new Warrant Certificate to the Holder.

Upon surrender of this Warrant Certificate in conformity with the foregoing
provisions, the Company shall transfer to the Holder of this Warrant Certificate
appropriate evidence of ownership of any shares of Common Stock or other
securities or property (including any money) to which the Holder is entitled,
registered or otherwise placed in, or payable to the order of, such name or
names as may be directed in writing by the Holder, and shall deliver such
evidence of ownership and any other securities or property (including any money)
to the person or persons entitled to receive the same, together with an amount
in cash in lieu of any fraction of a share as provided in paragraph (e) below.

(c) RESTRICTIVE LEGEND. Certificates representing any shares of Common Stock
issued pursuant to the Warrant shall bear a restrictive legend, in form
reasonably satisfactory to the Company, to the extent that and for so long as,
in the opinion of counsel to the Company, such legend shall be required or
advisable.

(d) RESERVATION OF SHARES. The Company hereby agrees that at all times there
shall be reserved for issuance and delivery upon exercise of the Warrants such
number of its authorized but unissued shares of Common Stock or other securities
of the Company from time to time issuable upon exercise of this Warrant as will
be sufficient to permit the exercise in full of this Warrant. All such shares
shall be duly authorized and, when issued upon such exercise, shall be validly
issued, fully paid and nonassessable, free and clear of all liens, security
interests, charges and other encumbrances imposed by the Company or restrictions
on sale and free and clear of all preemptive rights.

(e) FRACTIONAL SHARES. No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of any Warrant. With respect to any
fraction of a share called for upon any exercise hereof, the Company shall pay
to the Holder an amount in cash equal to such fraction multiplied by the
Exercise Price in effect at the date of such exercise.

(f) TRANSFER, SALE OR LOSS OF WARRANT. This Warrant and the Warrant Shares
issued pursuant to this Warrant shall not be sold or transferred unless either



--------------------------------------------------------------------------------

(i) they first shall have been registered under the Act, or (ii) the Company
first shall have been furnished with an opinion of legal counsel, reasonably
satisfactory to the Company, to the effect that such sale or transfer is exempt
from the registration requirements of the Act.

If the Holder transfers this Warrant in part subject to the terms of this
paragraph (f), this Warrant Certificate shall be surrendered by the Holder to
the Company and a new Warrant Certificate of the same tenor and for the number
of Warrants which were not transferred shall be executed by the Company. The
Company shall register the new Warrant Certificate in the name of the Holder and
deliver the new Warrant Certificate to the Holder.

Upon receipt by the Company of evidence satisfactory to it (in the exercise of
its reasonable discretion) of the loss, theft, destruction or mutilation of this
Warrant Certificate, and (in the case of loss, theft or destruction) of
reasonably satisfactory indemnification, and upon surrender and cancellation of
this Warrant Certificate, if mutilated, the Company shall execute and deliver a
new Warrant Certificate of like tenor and date.

(g) RIGHTS OF THE HOLDER. Prior to the exercise of any Warrant and the
applicable Exercise Date, the Holder shall not, by virtue hereof, be entitled,
with respect to any Warrant Shares, to any rights of a shareholder of the
Company including, without limitation, the right to vote, to receive dividends
or other distributions or to receive any notice of meetings of shareholders or
any notice of any proceedings of the Company except as may be specifically
provided for herein.

(h) ADJUSTMENT PROVISIONS.

(1) Stock Dividends, Subdivisions, Combinations. In case the Company shall
(i) pay a dividend on its Common Stock in shares of Common Stock, (ii) subdivide
its outstanding Common Stock, or (iii) combine its outstanding Common Stock into
a smaller number of shares of Common Stock, then the number of shares of Common
Stock purchasable upon exercise of this Warrant shall be adjusted so that the
Holder of this Warrant shall thereafter be entitled to receive that kind and
number of shares of Common Stock or other securities of the Company that such
Holder would have owned or have been entitled to receive after the happening of
any of the events described above, had this Warrant been exercised immediately
prior to the happening of such event or any record date with respect thereto and
the Exercise Price shall be proportionately increased or decreased, as the case
may be, such that the aggregate Exercise Price shall not be adjusted. An
adjustment made pursuant to this clause (1) shall become effective immediately
after the record date in the case of a dividend and shall become effective
immediately after the effective date in the case of a subdivision or
combination.

(2) Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time shall make or issue, or fix a record date for
the determination of holders of shares of Common Stock entitled to receive, a
dividend or other distribution payable in securities of the Company (other than
shares of Common Stock) or in cash or other property (other than regular cash
dividends paid out of earnings or earned surplus,



--------------------------------------------------------------------------------

determined in accordance with generally accepted accounting principles), then
and in each such event provision shall be made so that the Holder shall receive
upon exercise hereof, in addition to the number of Warrant Shares issuable
hereunder, the kind and amount of securities of the Company, cash or other
property which the Holder would have been entitled to receive had this Warrant
been exercised immediately prior to the date of such event and had the Holder
thereafter, during the period from the date of such event to and including the
Exercise Date, retained any such securities receivable during such period,
giving application to all adjustments called for during such period under this
Warrant.

(3) Notice of Adjustment. Whenever there is an adjustment to this Warrant under
paragraph (h), the Company will forthwith cause a notice stating the adjustment
and the relevant Exercise Price to be mailed to the Holder of this Warrant. Such
notice shall show in detail the facts requiring such adjustment.

(i) REPRESENTATIONS OF HOLDER. The Holder hereby represents, warrants and
covenants to the Company as follows:

(1) It is acquiring this Warrant, and the Warrant Shares issuable upon exercise
of this Warrant, solely for investment for its own account not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and it has no present intention of selling, granting any participation in, or
otherwise distributing the same.

(2) It has received all the information it considers necessary or appropriate
for deciding whether to acquire the Warrant and the Warrant Shares. The Holder
has had an opportunity to ask questions and receive answers from the Company
regarding its business, properties, prospects and financial condition.

(3) It is an “accredited investor” within the meaning of Securities and Exchange
Commission Rule 501 of Regulation D, as presently in effect.

(j) NOTICES. Any notice, demand or delivery authorized by this Warrant
Certificate shall be in writing and shall be given to the Holder or to the
Company, as the case may be, at its address (or fax number) set forth below, or
such other address (or fax number) as shall have been furnished to the party
giving or making such notice, demand or delivery:

 

If to the Company:      3511 Valley Centre Drive, Suite 525      San Diego, CA
92130      Attn: Tyler M. Dylan, Chief Business Officer and General Counsel     
Fax: (858) 436-1011



--------------------------------------------------------------------------------

If to the Holder:      6 East 43rd Street      New York, NY 10017      Attn:
Diane Earle      Fax: (212) 850-3497

Each such notice, demand or delivery shall be effective (i) if given by
confirmed facsimile transmission, (ii) if personally delivered, (iii) if
delivered by national overnight courier service or (iv) if sent by prepaid
certified or registered mail, return receipt requested. Any notice so given
shall be deemed effective on the date received (or on which delivery is refused
by the addressee).

(k) NOTICE OF CERTAIN EVENTS. In the event that the Company proposes to
undertake any reorganization, consolidation or merger of the Company, or a
transfer of all or substantially all of the assets of the Company, or the
Company or its shareholders propose to undertake any simultaneous sale of more
than a majority of the then outstanding securities of the Company, then and in
each such event the Company will deliver to the Holder a notice specifying the
date on which any such reorganization, consolidation, merger, sale or conveyance
is to take place, and the time, if any is to be fixed, as of which the holders
of record in respect of such event are to be determined. Such notice shall be
mailed at least 20 days prior to the date specified in such notice on which any
such action is to be taken.

(l) APPLICABLE LAW. This Warrant Certificate and all rights arising hereunder
shall be construed and determined in accordance with the internal laws of the
State of Delaware, and the performance thereof shall be governed and enforced in
accordance with such laws.

(m) AMENDMENTS; WAIVERS. Any provision of this Warrant Certificate may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Holder and the Company, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly caused this Warrant Certificate to be
signed by its duly authorized officers and to be dated as of November 12, 2007

 

CARDIUM THERAPEUTICS, INC. By:  

/s/ Tyler M. Dylan

Name:   Tyler M. Dylan Title:   Chief Business Officer

Accepted and agreed to:

 

LIFE SCIENCES CAPITAL, LLC By:  

/s/ Amirapu Somasekhar

Name:   Amirapu Somasekhar Title:   CEO & President



--------------------------------------------------------------------------------

EXERCISE SUBSCRIPTION FORM

(To be executed only upon exercise of Warrant)

To: Cardium Therapeutics, Inc.

The undersigned irrevocably exercises the Warrant for the purchase of
             shares of Common Stock of Cardium Therapeutics, Inc., par value
$0.0001 per share (the “Common Stock”) at a price of $3.75 per share of Common
Stock, and

[check applicable line]

 

____

  herewith makes payment of $                     (such payment being made in
cash or by certified or official bank or bank cashier’s check payable to the
order of Cardium Therapeutics, Inc., or any combination thereof),

____

  in lieu of payment in cash, requests that the Company reduce the number of
shares of Common Stock to be delivered to the undersigned, as provided in
paragraph (b)(1) of the Warrant,

all on the terms and conditions specified in the within Warrant Certificate,
surrenders this Warrant Certificate and all right, title and interest therein to
Cardium Therapeutics, Inc., and directs that the shares of Common Stock
deliverable upon the exercise of these Warrants be registered or placed in the
name and at the address specified below and delivered thereto. The undersigned
represents that it is acquiring the Common Stock for its own account for
investment and not with a view to or for sale in connection with any
distribution thereof and in order to induce the issuance of such securities
makes to the Company, as of the date hereof, the representations and warranties
set forth in Section (i) of the Warrant.

Date:                      ,         .

 

1

(Signature of Owner)

 

(Street Address)

 

(City) (State) (Zip Code)

--------------------------------------------------------------------------------

1

The signature must correspond with the name as written upon the face of the
within Warrant Certificate in every particular, without alteration or
enlargement or any change whatever.



--------------------------------------------------------------------------------

Securities and/or check to be issued to:

 

Please insert social security or identifying number:

 

Name:

 

Street Address:

 

City, State and Zip Code:

 

Any unexercised Warrants evidenced by the within Warrant Certificate to be
issued to:

 

Please insert social security or identifying number:

 

Name:

 

Street Address:

 

City, State and Zip Code: